Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 1, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00862-CV



                   IN RE PHILIP LEGGETT, M.D., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-46430

                         MEMORANDUM OPINION

      On October 30, 2019, relator Philip Leggett, M.D. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Tanya
Garrison, presiding judge of the 157th District Court of Harris County, to vacate her
October 25, 2019 order denying relator’s motion for leave to designate a responsible
third party under Civil Practice and Remedies Code chapter 33.

      Relator has also filed a motion for temporary relief, asking our court to stay
the trial set for November 4, 2019 pending our decision on the petition. See Tex. R.
App. Proc. 52.10.

      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that the
relator has no adequate remedy at law, such as an appeal. In re Garza, 544 S.W.3d
836, 840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Because relator has not shown he is entitled to mandamus relief, we deny his
petition for writ of mandamus and motion for temporary relief.




                                       PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                          2